DETAILED ACTION
This is a response to the Amendment to Application # 16/441,072 filed on May 25, 2022 in which claims 1, 8, and 15 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on May 25, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-13, and 15-20 are pending, which are rejected under 35 U.S.C. § 103. 

Claim Interpretation
Claims 1, 8, and 15 include limitations reciting the step of “leveraging … a delay model.” Although the term “leverage” is used several times in the present specification, it is never defined by the specification. Thus, the “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
None of the standard definitions of “leverage” appear to directly match the manner and context of the term’s usage in the present specification or the claims. However, a known synonym of “leverage” is “use,” which is consistent with the present specification and the claims. (Leverage; October 13, 2017; www.merriam-webster.com; Page 3). 
Therefore, the term “leverage” shall be interpreted to mean “use.”
Additionally, these claims include the limitation “employ a topic model to infer topic overlap between two or more corpora.” (Emphasis added). This appears to recite that the purpose of employing the topic model is “to infer” the topic overlap, without specifically requiring the inference to occur. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 
Further, these claims include the limitation “leverage a delay model, operatively coupled to the topic model, to infer a temporal delay to publish the detected content to the two or more monitored publication platforms.” (Emphasis added). This appears to recite that the purpose of leveraging the delay model is “to infer” a temporal delay, without specifically requiring the inference to occur. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 8 recites a “computer program product comprising a computer readable storage medium.” The plain and ordinary meaning of a “computer readable storage medium” includes both statutory and non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (P.T.A.B. 2013) (precedential). In the Specification of the present application, the “computer readable storage medium” is defined to explicitly exclude transitory media. (Spec. ¶ 65). Thus, the “computer readable storage medium” shall be interpreted to exclude transitory media. If this is not Applicant’s intended interpretation, the examiner recommends amending the claim to better define the intended interpretation.

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 15 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lundh et al., US Patent 9,037,676 (hereinafter Lundh), as cited on the Notice of References Cited dated November 19, 2021, in view of Spivack et al., US Publication 2014/0258198 (hereinafter Spivack), as cited on the Notice of References Cited dated February 28, 2022, and in further view of Wu, US Publication 2018/0196796 (hereinafter Wu).

Regarding claim 1, Lundh discloses a system comprising “a processor; and a memory operatively coupled to the processor.” (Lundh col. 15, ll. 26-32). Additionally, Lundh discloses “the memory storing instructions to cause the processor separate content creation from content publication” (Lundh col. 3, ll. 17-24). Further, Lundh discloses “including to: detect non-published content prior to publishing the detected content on a platform” (Lundh col. 3, l. 66-col. 4, l. 2) by acquiring (i.e., detecting) the content prior to publishing, meaning that the content is “non-published.” Moreover, Lundh discloses “identify and analyze published content on the two or more monitored publication platforms” (Lundh col. 4, ll. 9-11 and col. 13, ll. 42-53) by analyzing the media and indicating that the system works with two server platforms. Likewise, Lundh discloses “leverage a delay model … to infer a temporal delay to publish the detected content to the two or more monitored publication platforms” (Lundh col. 9, ll. 36-60) where the intelligence component infers satisfaction of a series of conditions including the publication delay. The recitation that the platforms are “subject to monitoring by the platform manager” does not appear to require the performance of the monitoring. Lundh also discloses “schedule publication of the detected non-publication content … the publication schedule based on the derived model and inferred temporal delay; and publish the detected non-published content to one or more designated publication platforms at the time … identified by the inferred delay, wherein the publication separates content creation from content publication” (Lundh col. 11, ll. 29-49) by determining that the threshold of publish time has been met and then publishing the content. Because this is done after a time delay, it is “separate[d]” from the content creation.
Lundh does not appear to explicitly disclose “monitor two or more publication platforms in real-time;” “the analysis of the published content comprising following a trend of a topic relating to the detected content;” “employ a topic model to infer topic overlap between two or more corpora;” “leverage a delay model, operatively coupled to the topic model, to infer a temporal delay to publish the detected content to the two or more monitored publication platforms;” “schedule publication of the detected non-published content for a time at which the topic trend is increasing the publication schedule based on the leveraged delay model and inferred temporal delay;” or “publish the detected non-published content to one or more designated publication platforms at the time at which the topic trend is increasing identified by the inferred delay, wherein the publication separates content creation from content publication.”
However, Spivack discloses a system for analyzing social media content including the steps of “monitor two or more publication platforms in real-time” (Spivack ¶¶ 42-43, see also ¶ 41) where the system monitors “across networks” (i.e., two or more platforms) in real time. Additionally, Spivack discloses “the analysis of the published content comprising following a trend of a topic relating to the detected content” (Spivack ¶ 42) by performing “trend/popularity” detection related to the detected data streams. Further, Spivack discloses “infer topic overlap between two or more corpora” (Spivack ¶ 86) by determining similarity (i.e., overlap) between multiple pieces of content. 
Moreover, Spivack discloses “schedule publication of the detected … content for a time at which the topic trend is increasing the publication schedule based on the leveraged delay model and inferred temporal delay” (Spivack ¶¶ 43, 274-277) by targeting (i.e., scheduling) content to the user based on trends and indicating that the calculation of the trends include an inferred temporal delay. Prior to the effective filing date of the present invention, a person of ordinary skill in the art would have recognized that when Spivack was combined with Lundh, the non-published content of Lundh would be scheduled for a time in which the trend is increasing, as taught by Spivack. Thus, the combination of Lundh and Spivack at least teaches and/or suggests the claimed limitation “schedule publication of the detected non-published content for a time at which the topic trend is increasing the publication schedule based on the leveraged delay model and inferred temporal delay,” rendering it obvious.
Finally, Spivack discloses “publish the detected content to one or more designated … publication platforms at the time at which the topic trend is increasing identified by the inferred delay, wherein the publication separates content creation from content publication” (Spivack ¶¶ 274-277) by presenting (i.e., publishing) the trending data. Prior to the effective filing date of the present invention, a person of ordinary skill in the art would have recognized that when Spivack was combined with Lundh, the non-published content of Lundh would be scheduled for a time in which the trend is increasing, as taught by Spivack. Thus, the combination of Lundh and Spivack at least teaches and/or suggests the claimed limitation “publish the detected non-published content to one or more designated publication platforms at the time at which the topic trend is increasing identified by the inferred delay, wherein the publication separates content creation from content publication,” rendering it obvious.
Lundh and Spivack are analogous art because they are from the “same field of endeavor,” namely that of publishing data on the internet. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lundh and Spivack before him or her to modify the condition based scheduling of content publication of Lundh to include the real-time based trend conditions of Spivack.
The motivation for doing so would have been to allow users, particularly unsophisticated users and small companies, the ability to clearly and easily respond to trends. (Spivack ¶ 5).

Although the combination of Lundh and Spivack  discloses the inference of a topic overlap between two or more corpora, it does not appear to explicitly disclose the use of a “topic model,” and therefore, does not appear to explicitly disclose “employ a topic model to infer topic overlap between two or more corpora.” Further, because the combination of Lundh and Spivack does not appear to explicitly disclose that the delay model is “operatively coupled to the topic model,” and thus, does not appear to explicitly disclose “leverage a delay model, operatively coupled to the topic model, to infer a temporal delay to publish the detected content to the two or more monitored publication platforms.”
However, Wu discloses that it is well-known in the art of AI based document analysis to “employ a topic model to infer topic overlap between two or more corpora” (Wu ¶¶121-121) by using a topic model to determine if there is an overlap between the messages (i.e., a corpora) of User1 and User2.
Additionally, Wu discloses a “delay model operatively coupled to the topic model” (Wu ¶¶ 116, 121, and Fig. 1B) by showing the topic engagement system 142, which contains a delay model, operatively connected to user-topic model 144 within server 105. Prior to the effective filing date of the present invention, a person of ordinary skill in the art would have recognized that when Wu was combined with Lundh and Spivack, the topic inference of Lundh and Spivack would be performed by the “topic model” of Wu, which would also be operatively coupled to the delay model of Lundh and Spivack. Therefore, the combination of Lundh, Spivack, and Wu at least teaches and/or suggests the claimed limitation “leverage a delay model, operatively coupled to the topic model, to infer a temporal delay to publish the detected content to the two or more monitored publication platforms,” rendering it obvious.
Lundh, Spivack, and Wu are analogous art because they are from the “same field of endeavor,” namely that of AI based document analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lundh, Spivack, and Wu before him or her to modify the inference of Lundh and Spivack to include the topic model operatively coupled to a delay model of Wu.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Lundh and Spivack differs from the claimed invention by including a generic method for performing the claimed inference in place of the use of a “topic model” to perform the inference. Further, Wu teaches that the use of a “topic model” to perform the claimed inference was well known in the art. One of ordinary skill in the art could have predictably substituted topic model of Wu for generic method of performing the inference because both perform the exact same functionality.

Regarding claim 8, it merely recites a computer program product for embodying the system of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Lundh, Spivack, and Wu comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a method implemented by the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Lundh, Spivack, and Wu comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 16, the combination of Lundh, Spivack, and Wu discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Lundh discloses “wherein the memory further stores instruction to cause the processor to derive a first temporal delay associated with a first publication group and to derive a second temporal delay associated with a second publication group, the first temporal delay being different than the second temporal delay” (Lundh col. 7, ll. 2-6) by determining a first publication time for a first group and a different publication time for a second group. Further, Spivack discloses “a first publication platform and a second publication platform (Spivack ¶ 277) by disclosing multiple social media platforms such as Facebook and Twitter. Thus, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Spivack was combined with Lundh, the publication groups of Lundh would be the platforms of Spivack. Thus, the combination of Lundh and Spivack at least teaches and/or suggests the claimed limitation “wherein the memory further stores instructions to cause the processor to derive a first temporal delay associated with a first publication platform and to derive a second temporal delay associated with a second publication platform, the first temporal delay being different than the second temporal delay.”
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Lundh differs from the claimed invention by including generic “groups” in place of the claimed “platforms.” Further, Spivack teaches that multiple platforms were well known in the art. One of ordinary skill in the art could have predictably substituted the specific groupings of platforms for the generic groups because both are merely groupings of data.

Regarding claims 3, 10, and 17, the combination of Lundh, Spivack, and Wu discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh, Spivack, and Wu discloses “the memory further stores instructions to cause the processor to publish the detected content to the first publication platform from a first account and publish the detected content to the second publication platform from a second account, the first and second accounts being separate accounts” (Spivack ¶ 277) where Facebook and Twitter require separate accounts.

Regarding claims 4, 11, and 18, the combination of Lundh, Spivack, and Wu discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh, Spivack, and Wu discloses “wherein the published schedule of the detected content is singular for multiple platforms and multiple accounts” (Lundh col. 7, ll. 2-6) where the content is a singular content shared to multiple groups.

Regarding claims 5, 12, and 19, the combination of Lundh, Spivack, and Wu discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh, Spivack, and Wu discloses “wherein the detected content includes a first content and a second content, the first and second content being different” (Spivack ¶ 55) by disclosing “content sources 208A-N.” Further, the combination of Lundh, Spivack, and Wu discloses “wherein the memory further stores instructions to cause the processor to: evaluate characteristic data of the first and second content” (Lundh col. 4, ll. 9-11 and Spivack ¶ 55) by analyzing the media items. Moreover, the combination of Lundh, Spivack, and Wu discloses “infer first and second temporal delays for publication of the first and second content” (Lundh col. 9, ll. 36-60 and Spivack ¶ 55) by inferring the temporal delays for all content to be published, and one of ordinary skill in the art would recognize would be the first and second content of Spivack. Finally, the combination of Lundh, Spivack, and Wu discloses “coordinate the first and second temporal delays to the first and second platforms based on the content evaluation and experienced platform behavior” (Lundh col. 11, ll. 29-49) by publishing the content according to the time delays.

Regarding claims 6, 13, and 20, the combination of Lundh, Spivack, and Wu discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Lundh, Spivack, and Wu discloses “wherein the publication platform is a social media platform” (Spivack ¶ 277) where Facebook and Twitter are social media platforms. Further, the combination of Lundh, Spivack, and Wu discloses “publication of the detected content with respect to the inferred temporal delay masks social media behavior” (Lundh col. 11, ll. 29-49) because the delay in publishing separates the content creation from content publication, and the present specification defines “mask[ing] behavior, such as social media behavior” as being the natural result of this separation. (Spec. ¶ 49).

Response to Arguments
Applicant’s arguments filed May 25, 2022, with respect to the rejection of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 112(b) (Remarks 9) have been fully considered and are persuasive. The rejection of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant’s arguments filed May 25, 2022, with respect to the rejection of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 103 (Remarks 9-11) have been considered but are moot in view of the new ground of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176